Exhibit 6
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019


                                                                  Page 1
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

      SDAHRIE HOWARD, DENISE HOBBS,              )
      ELLENOR ALTMAN, TAVI BURROUGHS,            )
      DOMINIQUE FREEMAN, KIMBERLY                )
      CRAWFORD-ALEXANDER, ESTHER                 )
      JONES, BALVINA RANNEY, TAWANDA             )    No. 17-cv-8146
      WILSON, and SUSANA PLASENCIA,              )
      on behalf of themselves and all            )
      others similarly situated,                 )
                                                 )
                  Plaintiffs,                    )
                                                 )
                  vs.                            )
                                                 )
      COOK COUNTY SHERIFF'S OFFICE               )
      and COUNTY OF COOK,                        )
                                                 )
                  Defendants.                    )



            The deposition of BRADLEY CURRY, called by
     the Plaintiffs for examination, taken pursuant to
     notice and pursuant to the Federal Rules of Civil
     Procedure for the United States District Courts
     pertaining to the taking of depositions, taken
     before Karen Fishella, Certified Shorthand
     Reporter, at 161 North Clark Street, Suite 2550,
     Chicago, Illinois, commencing at 9:40 a.m. on
     January 11, 2019.




                     Royal Reporting Services, Inc.
                              312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                            Page 13                                                   Page 15
 1      A. Sure. I was a correctional officer from           1   my resume says is -- then I became the chief of
 2   1989 to 1994. In 1994, I got promoted to lieutenant.    2   public safety where I was responsible for the
 3   From 1994 to, I believe, 1997, I was a general          3   oversight of all corrections, all operations
 4   lieutenant working in -- what I mean by that is I       4   right underneath the director, and then left in
 5   worked a cell house, ran the shift, had a zone,         5   January of '15 and came to the Cook County
 6   was responsible for cell houses, different zones.       6   Sheriff's Office.
 7          In 1997, I took over as the chief                7      Q. Just a few questions about your
 8   investigator for internal affairs.                      8   employment, and then we'll move on. From '89
 9      Q. Did your rank change?                             9   to '01, you were with the Illinois River
10      A. I was still a lieutenant at that time.           10   Correctional Center. If I understand that,
11      Q. Okay.                                            11   that was a 1,900-inmate medium security?
12      A. Stayed a lieutenant in Internal Affairs          12      A. That's correct.
13   as the chief investigator until 1999 and then          13      Q. And while you were there, did you have
14   went to Intel and investigations for the northern      14   any experience with or deal with any issues
15   part of the state. Became responsible for              15   involving inmate sexual misconduct towards female
16   District 2, which was five different prisons for       16   correctional officers of any kind?
17   intelligence. Stayed in that role until I took         17      A. I don't want to say we didn't have any.
18   over for the whole northern part of the state,         18   I'm sure we did, but it was very, very, very
19   which basically was from Springfield north.            19   sporadic because the inmates didn't tolerate that
20   Remained a captain until I was promoted to a           20   kind of behavior even among themselves.
21   public service administrator, what they call a         21      Q. Okay.
22   deputy commander of intelligence where I --            22      A. And they would police themselves and
23      Q. Let me stop you there for one second.            23   make sure that -- like, if you did that in those
24   You said you remained a captain. When did you          24   days, the inmates wouldn't tolerate it.


                                            Page 14                                                   Page 16
 1   become a captain?                                       1      Q. You talk about 2000 to 2011 being a
 2      A. I became a captain in 1999. I believe I           2   deputy commander of intelligence, and you kind of
 3   said that.                                              3   described some of the things you were responsible
 4      Q. Go ahead.                                         4   for. But I guess what I'm asking is what is the
 5      A. So I stayed a captain until 1999. It              5   intelligence department charged with?
 6   might have been 2000. It was 1999 or 2000.              6      A. It's charged with making sure that the
 7      Q. You became a captain?                             7   facilities are running safely and securely.
 8      A. Became a captain. And then I got made             8   You're basically a support mechanism to
 9   into a public service administrator I want to say       9   operations. You work on identifying problematic
10   in like 2001, which is a deputy commander of           10   issues in prisons, whether it be inmate behavior,
11   investigations.                                        11   whether it be staff not doing their job, or
12      Q. All right.                                       12   whether it be improper searching and improper
13      A. Do you want me to stop there? I'm not            13   techniques of not following our proper policy.
14   done.                                                  14      Q. During that time period, it says that
15      Q. No. Finish up. I was just going to ask           15   you were supervising or you were charged with
16   you some specific questions about your resume,         16   overseeing seven adult facilities. What were
17   but I think we might get to them.                      17   they?
18      A. Okay. So I stayed there until 2011.              18      A. They were Illinois River, Hill,
19   Actually, I was in charge of investigations and        19   East Moline, Dixon, Sheridan, Pontiac, and
20   intelligence for the northern part of the state.       20   Stateville. I believe those were it.
21   Stayed there until 2011. Became the chief of the       21      Q. I'm familiar with Pontiac and
22   parole division for the Illinois Department of         22   Stateville. Those are both medium and
23   Corrections. Was the chief of parole from 2011         23   maximum security institutions, correct?
24   until I believe like 2013, I believe. Whatever         24      A. Yes.


                                                                             7 (Pages 13 to 16)
                                  Royal Reporting Services, Inc.
                                           312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                            Page 29                                                  Page 31
 1   based on, you know, what they saw, but it wasn't       1   thing, in the structure of the CCSO, is it like
 2   part of that consent decree.                           2   the bureau chiefs and then there's directors?
 3      Q. Okay. Then let me just ask you this              3   Are there directors under bureau chiefs?
 4   follow-up question: My question is, was there          4      A. There's executive directors under bureau
 5   anything in the consent decree that you felt at        5   chiefs.
 6   that time boxed you in, for lack of a better           6      Q. And then are there directors under them?
 7   term, or precluded you from taking appropriate         7      A. It depends on what the role is, but yes.
 8   action to deal with the detainee sexual                8      Q. All right. We'll get into more of that
 9   misconduct, like masturbation, indecent exposure,      9   later. The last question on your resume I think
10   verbal assaults, or anything like that?               10   for now. What is your role in managing the
11      A. No.                                             11   budget?
12      MR. PHILLIPS: Object to the form of the            12      A. Well, operations is -- you know, most
13   question. You can answer.                             13   of the budget is either personnel related or
14   BY MR. KULWIN:                                        14   operations related, so we work hand in hand with
15      Q. And then you moved up to chief operating        15   the other chiefs to work on identifying budget
16   officer. Other than kind of just being now the        16   deficiencies, budget areas that we can make --
17   overall guy as opposed to one of many bureau          17   you know, we can identify to save money and be
18   chiefs, how did your job change?                      18   fiscally responsible.
19      A. I'm still one of many bureau chiefs.            19      Q. Is it also part of the work to determine
20      Q. Okay. But you're also --                        20   whether or not additional monies need to be
21      A. But I'm also like -- so there's a chief         21   expended to appropriately respond to issues that
22   policy officer, a chief executive officer. So         22   are arising in a correctional setting?
23   I'm the chief operating officer. So, you know,        23      A. It could be.
24   operations falls under my realm pretty much for       24      MR. PHILLIPS: Object to the form. You can


                                            Page 30                                                  Page 32
 1   the whole office except for court services.            1   answer the question.
 2      Q. What do you mean by chief of operations?         2   BY MR. KULWIN:
 3   What does that involve?                                3      Q. This is by way of example. If there
 4      A. Well, that involves being responsible            4   were difficulties with a need for a certain type
 5   for the operations of the entire office. That's        5   of equipment or a need for additional staffing or
 6   the police department, corrections, investigations,    6   things of that nature to respond to a particular
 7   and intelligence, training or -- I don't have          7   issue, is that something the bureau chiefs would
 8   training. I'm sorry. IT, Information Service,          8   consider and discuss about we need to allocate
 9   Information Technology.                                9   more funds or we need to go get more funds or see
10      Q. Who is the chief policy officer?                10   if we can get more funds for this?
11      A. Cara Smith is the chief policy officer.         11      A. It could be, but I don't remember ever
12      Q. This is good because I was going to ask         12   having any such conversation. Usually, we don't
13   you who some of these people were that I've seen.     13   have that problem.
14          Can you tell me who the other bureau           14      Q. So to be clear, during the three years
15   chiefs are?                                           15   that you've been with the CCSO, you do not recall
16      A. Chief executive officer is Dana Wright.         16   any conversations about insufficient funding for
17   I'm not sure what Helen's title is. Helen Burke       17   equipment, staffing, or anything like that to
18   is another chief, but I'm not sure of her --          18   deal with the issues at the Cook County Jail or
19   she's responsible for legal, but her title is not     19   in the outlying courthouses or the actual
20   chief legal officer. But I don't remember what        20   Leighton Courthouse itself, as you recall,
21   her title is.                                         21   correct?
22      Q. Okay.                                           22      A. No. What I believe is that if there are
23      A. I think that's it.                              23   issues that need to be addressed, we find a way
24      Q. And just while I'm on the structure             24   to address it in the most fiscally responsible


                                                                          11 (Pages 29 to 32)
                                  Royal Reporting Services, Inc.
                                           312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                          Page 33                                                  Page 35
 1   way.                                                 1   Jail has ever had a lack of staffing.
 2      Q. I understand that, but I guess my              2      Q. And during that time period, did you
 3   question is during that time period while you        3   have any concerns from 2017 going forward that as
 4   were there in '15 to '18, was there ever a time      4   a result of these required budget cuts you had
 5   that you recall any discussions saying the budget    5   insufficient funds to provide adequate supplies
 6   won't allow for additional staffing to deal with     6   or anything else that was nonpersonnel related
 7   this problem?                                        7   that would be needed, like handcuffs, blue boxes,
 8      A. I don't think that we've ever had a            8   things of that nature, to properly control the
 9   discussion about staffing that we needed to hire     9   detainee population in a safe and effective
10   that we didn't feel -- there were -- I mean, we     10   manner?
11   went through budget crises, and we had budget       11      MR. PHILLIPS: Object to the form of the
12   issues. I don't remember staffing ever being one    12   question.
13   of the issues that we couldn't sufficiently         13      MR. KULWIN: You may answer the question.
14   address.                                            14      MR. PHILLIPS: You may answer.
15      Q. Okay. Good. And what about -- well,           15   BY THE WITNESS:
16   maybe it's easier to do this: When you say          16      A. No. We've always bought cuffs when we
17   you had budget crises or budget issues, what        17   needed to buy cuffs.
18   budgetary issues do you recall arising during       18      Q. Just a couple of form questions here
19   that three-year period?                             19   just so we're clear about what the purpose of
20      A. Well, we got told in 2017 by the County       20   this is.
21   Board that we had to cut 60-some million dollars    21          You've been designated to testify about
22   from our budget in order to, you know, be at        22   the Cook County Sheriff's Office's systematic
23   budget, and so that was a challenging time. We      23   efforts to prevent inmate sexual misconduct
24   had to lay people off. We had to make decisions     24   between the years 2014 and 2018. Have I


                                          Page 34                                                  Page 36
 1   to identify positions that would be less             1   correctly stated what you've been designated to
 2   impactful in the office, and those decisions         2   do?
 3   weren't easy.                                        3      A. Yes, sir.
 4      Q. Did any of those decisions at the time         4      MR. KULWIN: And in particular, let me show
 5   in your view or the views of the Cook County         5   you Exhibit 2.
 6   Sheriff -- and when I say "your view," you're        6                (Curry Exhibit No. 2 marked.)
 7   here as the Cook County Sheriff's Office.            7   BY MR. KULWIN:
 8      A. I understand.                                  8      Q. I've handed you what I've marked as
 9      Q. Did any of those decisions at the time         9   Curry Exhibit 2. It's the Defendant Cook County
10   in your view preclude the CCSO from having          10   Sheriff's Office's Third Amended Objections and
11   sufficient staff at the jail or in the              11   Witness Designations to Plaintiffs' Notice of
12   courthouses to deal with the control and, you       12   Rule 30(b)(6) Deposition Concerning Defendants'
13   know, a safe working environment of the inmates     13   Steps Taken to Combat Inmate Sexual Misconduct.
14   or for the officers? Horrible question. Let me      14   You've seen this before, I take it, Mr. Curry?
15   restate that. Okay?                                 15      A. Yes, sir.
16         At any time as a result of that in 2017,      16      Q. And in addition to what you've already
17   did the CCSO feel it had insufficient funding to    17   said, you've also been designated to respond to
18   properly staff the jail, the courthouse, the        18   paragraphs -- and let's go through them together
19   outlying courthouses in a manner that could deal    19   just slowly starting on page 2 and 3 -- 1(b)
20   with any misconduct by the detainees?               20   through (e), (g) through (i), (n) through (r),
21      MR. PHILLIPS: Object to the form of the          21   and parts of (k) and (l). Do I have it right?
22   question. Brad, you may answer.                     22      A. Yes.
23   BY THE WITNESS:                                     23      Q. And as a result, you're prepared to
24      A. I don't believe that the Cook County          24   provide all information known or reasonably


                                                                        12 (Pages 33 to 36)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                          Page 41                                                  Page 43
 1      MR. KULWIN: All right. Let me just respond        1   particular task force.
 2   to that objection, okay, because I think it's        2      Q. When you say "we," who is we?
 3   important because I'm going to ask him some more     3      A. We, being myself, the executive director
 4   questions about this.                                4   of the jail, you know, Jeff Johnson, the chief
 5         I'm not asking him for recordkeeping.          5   of -- well, Tarry Williams, who was chief of
 6   That's another individual according to your          6   operations, Jeff Johnson, all the superintendents
 7   response. What I am asking him is what they use      7   all the way to the lieutenants, to the
 8   to respond systematically to problems and how        8   correctional officers.
 9   they came up with remedial ideas, and one of         9      Q. I guess what I'm getting at is -- and
10   the ways they would do that is to look at the       10   we're going to get into it more -- given the
11   information.                                        11   nature of the problem and the extent of it,
12      MR. PHILLIPS: I agree with you. I don't          12   at any time between 2015 and 2017 did anyone
13   disagree with that. Some of this was getting        13   promulgate the idea of we need a specific
14   into I think the topics that Amar is going to       14   workforce among the entire leadership that's
15   testify on concerning data collection. That was     15   just focusing on this issue, watching the
16   the basis of my objection.                          16   data, watching the reports, interacting with
17   BY MR. KULWIN:                                      17   supervisors, and developing solutions? Was there
18      Q. All right. I want to fine-point what          18   anything like that formed?
19   the question is. Who was charged at the CCSO        19      A. Again, we focus on all issues. All
20   between '15 and '17 with reviewing that             20   issues of staff safety are important to us.
21   information about sexual misconduct incidents?      21      Q. Prior to this 2015, so in 2011, '12,
22   By "sexual misconduct," I always mean               22   '13, '14, was there any way for the Sheriff's
23   masturbation, indecent exposure, verbal assault,    23   Office to analyze the data about how frequent
24   things of that nature. Who is charged with          24   sexual misconduct, like the masturbation and all


                                          Page 42                                                  Page 44
 1   reviewing that on a regular basis to ascertain if    1   these other things, was occurring within the jail
 2   there's a problem and what the response should       2   given that there was no centralized tracking
 3   be?                                                  3   system?
 4      A. So 3 percent of the incidents are mostly       4      A. Well, the superintendents were
 5   the masturbation, public indecency incidents of      5   responsible for reviewing their incidents, and we
 6   the overall incidents at the jail. So one of the     6   did have monthly meetings with our leadership
 7   things that -- the whole operations team and         7   team, actually, weekly meetings with the
 8   actually everybody in the jail should be looking     8   leadership team and also monthly to talk about
 9   at their incidents and what is going on to           9   the incidents occurring in their divisions.
10   identify, you know, systematic problems, trends,    10          It wasn't -- between '11 and '15, it did
11   which I can tell you, you have all my panel         11   happen, but it didn't happen very often. And it
12   review documents there, so you know I look at       12   was something, again, that the inmates kind of
13   them.                                               13   made sure that they police themselves and said
14      Q. I understand that, but was there a            14   that's not appropriate behavior. And I don't
15   specific task force of any kind or a working        15   know what changed after 2015, but the behavior
16   group that was charged with focusing on the         16   completely changed.
17   sexual misconduct data and trying to develop        17      Q. Would you say that 200 incidents of
18   coordinated responses within the jail and at        18   public indecency that rise to the level of
19   the courthouse? Was there anything like that?       19   justifying criminal charges would be a
20      A. No. We all worked -- I mean, we asked         20   significant number of sexual misconduct incidents
21   staff. We asked all of our leadership team. We      21   to require a coordinated response from the
22   asked the correctional officers. We asked for       22   Sheriff's Office?
23   input from everybody on the best ways to handle     23      MR. PHILLIPS: Object to the form of the
24   these type of issues. We didn't limit it to one     24   question, but you may answer the question.


                                                                        14 (Pages 41 to 44)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                          Page 45                                                  Page 47
 1   BY THE WITNESS:                                      1   were 200 incidents in 2014, I would say that
 2      A. I'm going to answer it again: Every            2   that's something that would not really be -- we
 3   incident we take seriously.                          3   should have been -- it should have been something
 4      Q. I know that.                                   4   that is a little -- I guess when you look at
 5      A. So I think that to say -- I don't put a        5   overall incidents, and I don't know all the
 6   number on like 200 it hit a threshold, and we're     6   totality of the incidents in 2014, but you want
 7   going to deal with it. We dealt with it as we        7   to -- you've got to always weigh what's happening
 8   identified the problems.                             8   throughout the whole population. So I don't
 9      Q. I understand that, but here's what             9   know -- when I say "sporadic," I'm talking about
10   I'm saying: I asked you about what were they        10   it wasn't something you heard about all the time.
11   tracking prior to 2015, and you said, well, it      11   Now, I don't know whether it was something I
12   wasn't very prevalent. It happened but not that     12   didn't hear about because people weren't
13   often.                                              13   reporting it, weren't saying anything. But if
14      A. Right.                                        14   there were 200 incidents in '14, according to
15      Q. There was a sea change in 2015.               15   you, I would be shocked at that.
16      MR. KULWIN: Off the record.                      16      Q. And by the way, what I'm saying is
17               (Discussion off the record.)            17   that when you say sporadic prior to 2015, we're
18   BY MR. KULWIN:                                      18   talking a handful; is that fair to say?
19      Q. So there was a sea change in 2015 when        19      A. No, I wouldn't say that.
20   the number of incidents rose dramatically, right?   20      Q. Would you say 50?
21      A. Uh-huh.                                       21      A. I'm saying that it wasn't enough that
22      Q. Is that correct?                              22   you heard about it being -- so if you have to
23      A. I believe that's correct, yeah.               23   put a number on it --
24      Q. And my question to you is, when you           24      Q. I do.


                                          Page 46                                                  Page 48
 1   say it wasn't happening that often or it was         1      A. You do have to put a number on it?
 2   sporadic, would you say that 200 incidents of        2      Q. I do.
 3   indecent exposure or public indecency, which         3      MR. PHILLIPS: He's asking if you could put
 4   includes masturbation, would be more than just       4   a number on it.
 5   a sporadic number of events at the Cook County       5      THE WITNESS: On sporadic?
 6   Jail alone, not including the courthouse, not        6      MR. PHILLIPS: Yes.
 7   including verbal assault, just masturbation and      7   BY MR. KULWIN:
 8   indecent exposure?                                   8      Q. Yes. You used the word "sporadic."
 9      A. I think, again, one incident is too            9   What do you mean?
10   much.                                               10      A. I would say like sporadic to me is --
11      Q. I understand that, but we're talking          11   there's 365 days in a year. Maybe 50 to a
12   about --                                            12   hundred a year.
13      A. What time frame are you talking about?        13      Q. And you would consider that a
14      Q. I'm talking about in 2014, for example.       14   sporadic -- if there were 50 to a hundred
15      A. Okay.                                         15   incidents of inmates masturbating publicly and
16      Q. You had said that up to 2014 it was           16   exposing themselves to female employees, that to
17   sporadic. By sporadic, I interpret you to           17   you would be sporadic?
18   mean -- and correct me if I'm wrong -- you know,    18      MR. PHILLIPS: Objection. Asked and
19   we would get a couple here, a few here, you know,   19   answered.
20   kind of like you were talking about when you were   20      MR. KULWIN: I just want to be clear.
21   at the Illinois Department of Corrections. It       21      THE WITNESS: I'm sorry?
22   happened, but it was very infrequent. Do I          22      MR. PHILLIPS: I objected to it being asked
23   understand your definition of sporadic correctly?   23   and answered, but you can answer the question
24      A. Well, I -- I don't know that -- if there      24   again.


                                                                        15 (Pages 45 to 48)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                          Page 81                                                  Page 83
 1   they had an indecent exposure, and I know that we    1   problem. I'm just not aware of a specific report
 2   added courts to the administrative line to make      2   that identified that problem.
 3   the notifications. But I don't remember exactly      3       Q. And I guess just to wrap this up if I
 4   the time frame of when that was.                     4   can, perhaps I'm not being clear.
 5      Q. I understand that. Maybe my question is        5       A. No. You're clear. I'm just answering
 6   not clear, so I'll try to make it clearer.           6   the question because --
 7         My understanding from reading everything       7       Q. Let me see if I can put a finer point on
 8   and from listening to your testimony today was       8   it. Okay?
 9   that there was a core group of administrators        9       A. Okay.
10   charged with ensuring -- among other things, one    10       Q. We agree, do we not, that the CCSO was
11   of their tasks was to ensure that the facility,     11   aware that there was a masturbation/indecent
12   the jail, the courthouses were run properly and     12   exposure problem going on in the courthouses
13   kept safe and that the detainees maintain a         13   between '15 and '17? We're in agreement on that,
14   proper code of conduct. Do I understand that        14   correct?
15   correctly?                                          15       A. Yes.
16      A. Yes.                                          16       Q. And there's a number of ways that that
17      Q. And another part of the task was to           17   information can come to the administration.
18   make sure that the employees, the correctional      18   You've talked about that before, right?
19   officers, and their supervisors worked in a safe    19       A. Uh-huh.
20   environment. Do I understand that correctly?        20       Q. Is that correct?
21      A. Yes.                                          21       A. That's correct.
22      Q. And so my question is, why didn't the         22       Q. And one of the ways that I think you
23   CCSO charge those people in '15, '16, '17 to go     23   identified was that you hear about it because
24   to the courts and say, look, we need written        24   it's being talked about because it's so


                                          Page 82                                                  Page 84
 1   reports sent to us on a weekly or monthly basis      1   pervasive. It's percolating up through the
 2   of what's going on with your masturbation and        2   correctional officers to the staff to the
 3   indecent exposure incidents so that we can           3   superintendent to your meetings; isn't that true?
 4   respond to this problem or analyze it?               4   That's one of the ways you can find out about
 5      A. Well, in January of 2016, we began             5   this, correct?
 6   handcuffing all detainees in the courthouse          6      A. Correct.
 7   lockups because of this problem in courts. So I      7      Q. And it's one of the ways you did find
 8   wouldn't have done that without knowing there was    8   out about it, correct?
 9   a problem in courts. So my point is that we were     9      A. Correct.
10   obviously tracking it. I just don't remember if     10      Q. So we're in agreement on that. I know
11   there were any reports that point it out. So we     11   you knew about it, and I know you started taking
12   started identifying the problem in the courts by    12   steps regarding it.
13   handcuffing them.                                   13          My question is very specific. Is
14      Q. So the answer, if I've got it correctly,      14   there a reason why the CCSO did not charge its
15   is that no one was ever charged to get that         15   administrators who were charged with keeping the
16   information from the courts?                        16   facility safe and properly run to get formal
17      A. No, that's not what I said. What I said       17   written summaries on a weekly or monthly or
18   is that we did obviously know there was a problem   18   quarterly basis from the courthouse like they
19   or we wouldn't have started -- you just don't       19   were getting from the jail that tracked
20   start handcuffing people in the lockup if you       20   masturbation and indecent exposure incidents?
21   don't realize there's a problem. So we did that     21   Do you know of any reason?
22   for some reason.                                    22      A. Well, they were charged with writing
23          What I'm saying is that we were keeping      23   reports. They had to write an offense incident
24   track of it. We did know that there was a           24   report every time this happened.


                                                                        24 (Pages 81 to 84)
                                 Royal Reporting Services, Inc.
                                          312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                          Page 85                                                  Page 87
 1      Q. Summary, sir. Summary reports that can         1   this is just a summary of what was taken off of
 2   be given like the ones we've shown you before        2   incident reports. And so I would assume that,
 3   that analyze all of the events, all the incidents    3   yes, it was something that they would have.
 4   between periods of time, monthly, weekly,            4      Q. I went through this and counted up the
 5   quarterly. Why wasn't that done? Do you know?        5   number of masturbation and indecent exposure
 6      A. I don't know.                                  6   during that two-month period. And eliminating
 7      MR. KULWIN: Let's go to Exhibit 7 if we           7   multiple reports for the same inmate on the same
 8   could. These are Bates-stamped at the bottom         8   day and time, it added up to 36 incidents in two
 9   but in very small amounts.                           9   months.
10                (Curry Exhibit No. 7 marked.)          10          Earlier you said that you would be
11      MR. KULWIN: Off the record.                      11   shocked if there was a significant number of
12               (Discussion off the record.)            12   indecent exposure and masturbation incidents in
13   BY MR. KULWIN:                                      13   the jailhouse in 2014. This is 36 in two months.
14      Q. I'm showing you what's marked as              14   Does that indicate to you that there was a
15   Exhibit 7. It's Bates-stamped at the very bottom    15   significant number in that year?
16   281589, and actually I think the whole thing is     16      A. It would indicate to me that there were
17   281589 because this came to us as one Excel         17   36 in two months.
18   document that we had to break up into pages. But    18      Q. Would that indicate to you that if you
19   if you look, they're not duplicate pages. You       19   averaged it out for the whole year there would be
20   can see they're different. Okay? Do you see         20   at least 200?
21   what I'm saying?                                    21      A. Well, it might be if you average it
22      A. Yes, sir.                                     22   out. I don't know. The question -- if you're
23      Q. And this was given to us just last            23   asking -- I don't know what the other incidents
24   Wednesday, a couple days ago, from your counsel.    24   were because I haven't looked at the other data.


                                          Page 86                                                  Page 88
 1   And it is a summary of incidents, misconduct         1   But I would say that if this is 36 in two months,
 2   incidents that were on CCOMS apparently from         2   I don't know that it's fair to average it out for
 3   October 26, '17 through, if you look to the last     3   the whole year at 36.
 4   page, December 31st, '17. Okay? And to be fair,      4      Q. Would you say that 36 in two months is
 5   and I want to let you know this, we edited this      5   a significant number of indecent exposure and
 6   document in our office to eliminate anything that    6   masturbation incidents?
 7   wasn't indecent exposure, sexual harassment, or      7      A. Yes.
 8   public indecency. We took out anything like          8      Q. And then in addition, if you look at the
 9   battery or anything like that. We focused on         9   column J, if you go through here, while a number
10   the ones that dealt with the issue in this case.    10   of these incidents were in Division 9, it
11   Now, have you ever seen this document before?       11   also shows that it was also in Division 2,
12      A. No.                                           12   Division 10, 6, or a number of them in Division 6
13      Q. Do you know whether CCSO has information      13   if you look at the fourth page and fifth page and
14   like this that predates October 26, 2014 in         14   sixth page. Do you see that?
15   summary fashion?                                    15      MR. PHILLIPS: I'm sorry. What's the
16      MR. PHILLIPS: Objection. Outside the             16   question?
17   scope.                                              17   BY MR. KULWIN:
18   BY MR. KULWIN:                                      18      Q. They weren't just happening in 2014 in
19      Q. If you know. If you don't know, you           19   Division 9 or 10. They were happening in other
20   don't know.                                         20   divisions as well. Isn't that what this
21      A. Prior to 2016 you said? I'm sorry.            21   reflects?
22      Q. Prior to October 26, 2014.                    22      A. Yeah, it does reflect they were
23      A. Well, I believe this is -- I'm not sure       23   happening in other divisions.
24   how this information was collected, but I believe   24      MR. KULWIN: Let me show you Exhibit 8.


                                                                        25 (Pages 85 to 88)
                                 Royal Reporting Services, Inc.
                                          312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                            Page 89                                                  Page 91
 1                (Curry Exhibit No. 8 marked.)             1   jail during that 2014, not even counting the
 2   BY MR. KULWIN:                                         2   courthouse?
 3      Q. This is a memo from Sergeant Richard             3       A. Well, I don't know if he doesn't mean
 4   Velasquez of the Cook County Sheriff's Department      4   the courthouse here because he was charged with
 5   Correctional Information and Investigations            5   handling the investigations in the courthouse
 6   Division. And it's part of a longer chain that         6   also. So I can't answer whether he meant
 7   I'm going to get into later, but I wanted to ask       7   courthouses here, but I can tell you that, you
 8   you about it in this context. And it starts with       8   know, based on this, there were 200 public
 9   May 31, 2015, and this one goes to June 1st,           9   indecency cases. So I don't know -- I believe
10   2015. I will tell you that there are other pages      10   he would have counted courts in this.
11   of this that we're going to get into later about      11       Q. And we know from Exhibit 7 that at least
12   a different incident that this goes to.               12   that document shows there were 36 just in two
13          But what I want to focus your attention        13   months. We've already established that, correct?
14   on is if you look at this, Mr. Velasquez is           14       A. Correct.
15   telling -- did I give you the Bates-stamp on          15       Q. And that was just in the jail, not in
16   this? 251124. He's telling, Mr. Velasquez,            16   the courthouse, correct, in Exhibit 7?
17   that he has gone over              criminal case --   17       A. Yeah. Based on this spreadsheet, yes.
18   that's the inmate in question -- and he's             18       Q. Exhibit 7?
19   responding to why a further investigation             19       A. Yes.
20   hasn't been done.                                     20       Q. I know you weren't there in 2014, but
21          If you look at four sentences up, it           21   you're speaking for the CCSO. If that were true,
22   says, "In 2014, we assigned 200 public indecency      22   if there were 200 incidents, at least 36 in two
23   cases." Do you see that?                              23   months, that certainly put the CCSO on notice
24      A. Which line is that?                             24   that there was a widespread problem involving


                                            Page 90                                                  Page 92
 1      Q. Four lines up from the bottom.                   1   masturbation and indecent exposure in the
 2      A. Yes, I see it.                                   2   jailhouse, if nowhere else, in all the divisions
 3      Q. And we're talking about in 2014. Now,            3   in 2014, true?
 4   given that document and given the document you         4      MR. PHILLIPS: Object to the form of the
 5   just saw, Exhibit 7, does that indicate to you         5   question.
 6   that there were numerous, at least a couple of         6   BY MR. KULWIN:
 7   hundred, sexual misconduct incidents in the            7      Q. You can answer.
 8   Cook County Jail in 2014?                              8      MR. PHILLIPS: You can answer the question.
 9      A. It shows me that there were -- he's              9   BY THE WITNESS:
10   saying there were 200 public indecency cases.         10      A. I believe that we did start implementing
11      Q. Public indecency is a coverall, is it           11   measures early '15, in July, June. In '15, I
12   not, for masturbation or indecent exposure,           12   actually met with Velasquez and said this is a
13   right?                                                13   top priority of the office and pushed making sure
14      A. Well, I don't know what Rich Velasquez          14   that we were charging these offenders and going
15   meant by public indecencies, but I'm assuming         15   after them.
16   that's what he meant.                                 16      Q. Right. And that just goes to my point
17      Q. And all I'm saying is if you look at            17   that part of that was because this problem was
18   that document in the context of Exhibit 7, which      18   already existent in 2014, and the CCSO knew it.
19   shows 36 masturbation and indecent exposures just     19      MR. PHILLIPS: Object to the form.
20   in two months in '14, wouldn't that indicate to       20   BY THE WITNESS:
21   the Cook County Sheriff's Office that there was a     21      A. Well, I believe what I'm saying is
22   large number, at least possibly as many as 200,       22   that I knew that in '15, at least the six months
23   if not more, of public indecency, masturbation,       23   prior that I had been there, that I had seen the
24   indecent exposure incidents that occurred in the      24   incidents seemed to be increasing, so we made it


                                                                          26 (Pages 89 to 92)
                                 Royal Reporting Services, Inc.
                                          312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                          Page 93                                                  Page 95
 1   a top priority of the office to identify that        1   there were batteries to staff or --
 2   problem.                                             2      Q. Maybe I misstated my question or you
 3      Q. But my question is, just to be clear and       3   didn't hear it correctly. What I'm asking for is
 4   not to beat it into the ground --                    4   in this document, Exhibit 7, they're tracking
 5      A. Right.                                         5   verbal threats. They've also got a column for
 6      Q. -- these two exhibits would indicate           6   sexual harassment, which is also going to verbal
 7   that the CCSO knew that in 2014 at least in the      7   threats.
 8   jailhouse that there was a widespread problem        8          My question is subsequently in '15,
 9   involving masturbation/indecent exposure starting    9   '16, '17, I did not see any tracking for verbal
10   at the latest October of 2014, correct?             10   assault/sexual harassment. Is there a reason
11      MR. PHILLIPS: Object to the form of the          11   CCSO did not have tracking like that in those
12   question.                                           12   subsequent reports, if you know?
13   BY THE WITNESS:                                     13      MR. PHILLIPS: Object to the form of the
14      A. Well, I'm not quite sure what you mean        14   question. Are you referring to the monthly panel
15   by widespread problem. I can tell you that they     15   review reports, or are you referring to something
16   knew. Obviously, there were 36 during those two     16   else?
17   months and 200 in '14.                              17      MR. KULWIN: Any reports.
18      Q. Well, that would --                           18   BY MR. KULWIN:
19      A. That's your definition of widespread          19      Q. I haven't seen any reports that deal
20   problem.                                            20   with summary reports, statistical reports that
21      Q. Pursuant to our earlier discussion,           21   track sexual harassment or verbal threats. Were
22   though, that would have been sufficient to          22   they tracking them?
23   require a systematic response, correct?             23      A. They do track it, but I don't have a
24      A. Correct.                                      24   summary report.


                                          Page 94                                                  Page 96
 1      Q. Now, if you could go back to Exhibit 7         1      Q. Without those type of summary reports
 2   for a second.                                        2   to track where such verbal threats are occurring
 3      A. Okay.                                          3   and how often and how frequently, how did CCSO
 4      Q. If you could look at page 7 of 8.              4   analyze in 2011 to 2017 how widespread the
 5      A. I'm sorry. You said 7 of 8. You mean           5   problem was and how to respond to it?
 6   7 --                                                 6      A. Well, we do track it. We have a
 7      Q. In Exhibit 7.                                  7   research department that takes the data and does
 8      A. Page 7 of Exhibit 17?                          8   track it. So if there was a systemic problem or
 9      Q. Page 7 of Exhibit 7.                           9   something that would rise to the level that it
10      A. Okay. Gotcha.                                 10   needed to be tracked, I would think that that
11      Q. You see that they're also tracking            11   information would be made aware through the
12   verbal threats to staff. Okay? Do I have            12   research department and also through the DOC
13   that correct?                                       13   command.
14      A. Yes.                                          14      Q. Do you ever recall getting any type of
15      Q. I just wanted to make sure I was reading      15   summary reports from the research department
16   that right. Okay. Let's go to the next one.         16   dealing with verbal assaults or --
17          I guess my follow-up question on that        17      A. Verbal?
18   was do you know why comparable tracking of verbal   18      Q. You have to let me finish.
19   threats wasn't done in '15 to '18?                  19         -- dealing with verbal assaults or
20      A. Well, I believe you created this              20   sexual harassment --
21   document. You took out things that -- did you       21      A. With verbal --
22   edit -- were there other things in this document?   22      Q. -- by detainees against female
23   It wasn't just -- you asked specifically probably   23   employees? Do you want to hear it again?
24   for this particular stuff. Did you ask to see if    24      A. No. I was making sure you were done


                                                                        27 (Pages 93 to 96)
                                 Royal Reporting Services, Inc.
                                          312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 129                                                Page 131
 1   BY MR. KULWIN:                                       1   push them to make sure they were charging them,
 2      Q. My question is this: You've listed all         2   that they charged them immediately, that they
 3   these generalized things that you were doing.        3   didn't sit back and wait on it. Those were all
 4   These are specific instances where two years         4   things that we put in place.
 5   after this epidemic started you have an inmate       5      Q. If all that was being put in place,
 6   standing on top of a table and waving his penis      6   how do you explain the fact that this conduct
 7   around.                                              7   continued to go on?
 8          Did the CCSO as a remedial measure            8      A. I can't explain it. I don't know why it
 9   consider, for example, taking inmates who engage     9   continues to go on.
10   in that and either precluding them from being       10      Q. So you're telling me that the CCSO was
11   out of their cells or handcuffing them in the       11   unable to come up with any form of remedial
12   facility when they were out of their cells?         12   efforts whatsoever that could have stopped this?
13      MR. PHILLIPS: I'll object to that as             13      A. No, that's not what I'm saying. I'm
14   compound, but you can answer that question.         14   saying we've come up with a lot of remedial
15   BY MR. KULWIN:                                      15   measures, and the incidents have declined.
16      Q. You can break it down if you want,            16      Q. When did they start to decline?
17   either/or.                                          17      A. They're down almost over 30 percent
18      A. And we did. They were supposed to go          18   during --
19   to segregation, to SMU. And they were supposed      19      Q. Since --
20   to be cuffed when they come out of the cell when    20      MR. PHILLIPS: Let him finish his answer.
21   they're in SMU, and they're supposed to be put      21   You've got to let him finish his answer.
22   in the green jumpsuit. And there was a lot of       22      THE WITNESS: You keep interrupting me.
23   things that we did to put in place.                 23   BY MR. KULWIN:
24      Q. Do you know if any of those were ever         24      Q. Go ahead. We're down 30 percent.


                                         Page 130                                                Page 132
 1   implemented on a regular basis since it keeps        1   Go ahead.
 2   going on?                                            2       A. Yeah, in 2019 they're down 30 percent,
 3      A. Well, I don't know if this was this            3   so we have put in remedial measures to make it
 4   man's first attempt. I don't know if this was        4   better. We've continued to do it. This isn't
 5   his -- you know, after they -- you can't put         5   just a Cook County DOC problem. This is a
 6   somebody in a green jumpsuit until they offend.      6   nationwide problem. This is something that the
 7   And so I'm not sure who this individual is that      7   Illinois Department of Corrections calls us for
 8   we're talking about, but, yeah, those steps were     8   advice on what to do. That will be the next
 9   in place for everybody.                              9   lawsuit; you watch. These are things that is a
10      Q. My question to you is, if the CCSO was        10   problem nationwide. How do you deal with a grown
11   implementing all of these for, quote, unquote,      11   man who wants to do such terrible behavior?
12   everybody, did it do any analysis or keep track     12       Q. Let me deal with that one step at a time
13   of how frequently they were doing it? For           13   if I could. You say there's been a 30 percent
14   example, how frequently were they locking people    14   decline in 2019. There was a decline in 2018 and
15   up who engaged in this conduct when they were       15   2017 as well, correct?
16   outside of their cell?                              16       A. I thought you said before there --
17      A. Yeah. That was the point of the panel         17       MR. PHILLIPS: I think you're misstating
18   reviews that we already talked about. We went       18   what he's saying.
19   through like what did you do with this offender,    19   BY MR. KULWIN:
20   what did you do to correct the behavior, what       20       Q. I thought you said there was a
21   have you done -- did you make sure that the         21   30 percent decline. You meant in 2018 from
22   tickets -- we looked at the disciplinary tickets    22   2017, is that right, because you said 2019?
23   to make sure they were being written. We made       23       A. I'm sorry.
24   sure -- like I said, I met with investigations to   24       Q. That's okay.


                                                                    36 (Pages 129 to 132)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 133                                                 Page 135
 1      A. Yes.                                          1      A. Yeah, I don't understand the question.
 2      Q. It's getting a little heated in here. I       2   I'm not sure what you're getting at.
 3   just want to be sure.                               3      Q. My question is, did CCSO undertake any
 4      A. I mean that there's --                        4   efforts to ensure that prior remedial efforts
 5      Q. A 30 percent decline --                       5   that it had tried but failed to abate the problem
 6      A. During 2018.                                  6   were more adequately enforced in 2018 than they
 7      Q. -- from 2017?                                 7   had been previously?
 8      A. Yes.                                          8      A. Again, like I've said before, we were
 9      Q. And that coincides with additional            9   constantly evolving this process. So the answer
10   measures that were put in place subsequent to      10   would be we've never stopped changing and making
11   the lawsuit being filed; is that correct?          11   sure that our measures are better. That was
12      A. No.                                          12   the whole goal. We have done that since the
13      MR. PHILLIPS: Can you say that again? I'm       13   beginning. If that didn't work, we would go
14   sorry.                                             14   to another plan. We would try something else.
15      MR. KULWIN: He answered it no.                  15      MR. PHILLIPS: Shelly, it's 12:45. Is it a
16      MR. PHILLIPS: Can you read that question        16   good time for lunch?
17   back?                                              17      MR. KULWIN: A couple more questions, and
18      MR. KULWIN: Sure.                               18   then we can tie it up because I'm going to go
19      MR. PHILLIPS: I just want to make sure I        19   to another topic.
20   understood.                                        20   BY MR. KULWIN:
21               (Record read as requested.)            21      Q. All I'm saying is you had set out a
22      MR. PHILLIPS: Did you get his answer? I         22   bunch of remedial efforts before 2018. Did you
23   think he did answer it.                            23   make any specific efforts to say, look, we've had
24      MR. KULWIN: I think his answer was no.          24   all these remedial efforts; we've really got


                                        Page 134                                                 Page 136
 1   BY MR. KULWIN:                                      1   to ensure that they're being enforced now? Was
 2     Q. Your answer is no?                             2   there any additional push in 2018 that hadn't
 3     A. My answer is no.                               3   occurred previously?
 4     Q. Were there any additional efforts to put       4      A. There was always a push.
 5   together remedial efforts by CCSO to implement      5      Q. Was there an additional push?
 6   the measures that had been previously put in        6      A. And I said there was always a push.
 7   place prior to the lawsuit being filed in 2018?     7   There wasn't an additional push. There was
 8     MR. PHILLIPS: Object to the form.                 8   always a push for the measures we put in place.
 9     THE WITNESS: Say that again. I'm sorry.           9   Why would we put them in place if we're not going
10   BY MR. KULWIN:                                     10   to push for them?
11     Q. Did the CCSO as part of its systematic        11      Q. Not to put them in place, sir. The
12   remedial efforts to eliminate this problem do      12   question was in 2018 was there any additional
13   anything to ensure that prior remedial measures    13   efforts made by CCSO to ensure that prior
14   were actually being implemented in 2018 that had   14   remedial measures that they had put in place
15   not been effectively done in '17, '16, or '15?     15   were being fully enforced in 2018?
16     MR. PHILLIPS: Object to the form of the          16      A. And like I said before, we were
17   question. You can answer the question.             17   constantly putting things out to enforce the
18   BY MR. KULWIN:                                     18   remedial measures put in place. We never
19     Q. Do you understand the question?               19   stopped. And when you say "additional" isn't
20     A. No. I didn't answer it. You're                20   when you change and you continue to push
21   answering for me.                                  21   something that we continued to evolve and push
22     Q. No. I'm asking you -- you've got a look       22   out remedial measures and make sure that we
23   on your face that you don't understand the         23   were -- we added -- continued to add and change
24   question.                                          24   depending on what was happening.


                                                                   37 (Pages 133 to 136)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 185                                                Page 187
 1   make sure we're --                                   1      A. We did. I don't know about effective
 2      Q. It's in your answer.                           2   with dealing with the problem, but we learned
 3      A. I understand that. I'm asking what your        3   that they had acquired uniforms that had the
 4   definition is of it so we're speaking the same       4   same type of issues that we experienced with our
 5   language.                                            5   jumpsuits where they could rip them and open up
 6      Q. When you said in your notice 30(b)(6)          6   the crotch.
 7   response that you were going to testify to the       7         They were tied to the back. A lot of
 8   CCSO's systemic response, what did you mean?         8   the ones that we found tied to the backs, they
 9      A. I mean that the measures -- the remedial       9   secured from the back where inmates can't go to
10   measures that we've taken over and over to          10   the bathroom without the assistance of staff, and
11   address this problem.                               11   they were mostly in correctional centers where
12      Q. Systemwide?                                   12   they had been convicted and found guilty of a
13      A. Systemwide, yes.                              13   crime. And so our challenge was do you risk
14      Q. So my question to you is the same.            14   allowing the staff to have to help them and
15   Okay? What systemwide effort did you take           15   assist them to go to the bathroom versus
16   to remediate the specific problem of improper       16   different alternatives. And so we tried to
17   cuffing that was helping people to masturbate       17   come up with different alternatives.
18   inappropriately? That's all.                        18                (Curry Exhibit No. 21 marked.)
19      MR. PHILLIPS: Other than what he has             19   BY MR. KULWIN:
20   already testified to.                               20      Q. I show you what I have marked as 21,
21   BY MR. KULWIN:                                      21   251470 through 251474. You've seen this before,
22      Q. Other than what you've already said, was      22   correct?
23   there anything?                                     23      A. I have.
24      A. Well, we -- for SMU tier, we put a            24      Q. It's an e-mail from Debbie Boecker,


                                         Page 186                                                Page 188
 1   loophole in place for them to be connected to        1   B-O-E-C-K-E-R, to you concerning indecent
 2   that tier when they're out for their hours out       2   exposure, uniforms that were used in California
 3   in SMU.                                              3   to control masturbation and indecent exposure.
 4      Q. Does that mean they were locked up on          4   Was this uniform considered?
 5   that tier?                                           5      A. It was.
 6      A. They were put to that eye bolt, and they       6      Q. And it was rejected why?
 7   were cuffed to that eye bolt so they couldn't        7      A. Well, it was what I just said. We found,
 8   move around. Other than that, I can't think of       8   one, it's in the Department of Corrections, not
 9   anything else.                                       9   in a jail. It could easily be opened at the
10      Q. At some point in time -- we talked about      10   groin area, ripped at the groin area, which
11   this. It's my understanding that the first time     11   creates a problem, and it's secured from the back
12   that the CCSO looked at a special type of uniform   12   where the inmates would have to have assistance
13   to deal with this masturbation/indecent exposure    13   with even going to the bathroom.
14   issue would have been sometime in mid-2015; is      14      Q. Let me take those one step at a time if
15   that accurate?                                      15   I could. The fact that it was in a correctional
16      A. I believe so, yes.                            16   center as opposed to a jail, are there limits
17      Q. And you reached out to other institutions     17   that the jail can restrict inmates who engage in
18   to see if they had used such uniforms?              18   conduct --
19      A. Yes, we reached out to other facilities,      19      A. We're not --
20   other correctional institutions.                    20      Q. Let me finish.
21      Q. As a result of that in your efforts to        21          -- who engage in conduct that violate
22   remediate this problem, did you learn that other    22   the policies of what type of uniforms they can
23   institutions had acquired uniforms that were        23   wear? You weren't restricted, were you?
24   effective in dealing with the problem?              24      A. We're restricted in that they can't have


                                                                    50 (Pages 185 to 188)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 189                                                 Page 191
 1   on like a straightjacket or anything like that.      1       MR. PHILLIPS: Well, that's not exactly what
 2       Q. You weren't restricted just because you       2   I said, Shelly.
 3   were the county jail using a uniform like this,      3       MR. KULWIN: Okay. As we sit here today,
 4   correct?                                             4   unless it's on a privilege log --
 5       A. Well, there were legal concerns with the      5       MR. PHILLIPS: Well, if your question is, is
 6   fact that they were restricted. I don't know         6   it in writing, I can look into whether there's
 7   if this is any different than a straightjacket.      7   anything in writing, but I'm not aware of
 8   How do you go to the bathroom? How do you            8   anything in writing.
 9   relieve yourself without the assistance of staff?    9   BY MR. KULWIN:
10       Q. Did you get some type of legal opinion       10       Q. You said that it can be ripped at the
11   that this was illegal?                              11   crotch. How did you determine that?
12       MR. PHILLIPS: You can answer that question      12       A. We talked to California, and they said
13   yes or no as to whether you got legal advice        13   that's what -- if I remember right, that's what
14   about this but not as to the content of any         14   they had reported back to us.
15   legal advice you got. Do you understand my          15       Q. Any e-mail to that effect?
16   instruction?                                        16       A. Not that I'm aware of.
17       THE WITNESS: Yes.                               17       Q. Because it talks about interest in the
18       MR. PHILLIPS: Okay.                             18   recent conference. Was that an ACA conference;
19   BY THE WITNESS:                                     19   do you know? It says, "Good afternoon - during
20       A. Yes.                                         20   the recent conference."
21       Q. You got legal advice?                        21       A. I don't know. I believe it was, but I
22       A. We talked --                                 22   don't know for sure.
23       MR. PHILLIPS: Not who you talked to, not        23       Q. There's nothing in this e-mail that
24   what you talked about. Just yes or no.              24   indicates anything about it being able to be


                                        Page 190                                                 Page 192
 1   BY MR. KULWIN:                                       1   ripped easily. They're just recommending it.
 2      Q. Who counseled you legally about the            2   Do you know if that's in writing anywhere?
 3   legalities of this uniform?                          3      A. No, I don't.
 4      MR. PHILLIPS: You can disclose the name of        4      Q. And then the last thing is about
 5   the attorney as long as you don't disclose the       5   assisting people to go to the bathroom. If
 6   content of any advice you received from that         6   an inmate is in the lockup at the courthouse
 7   attorney, if you know the name of the attorney.      7   awaiting their court appearance and they have
 8   BY THE WITNESS:                                      8   to go to the bathroom, how do they do that?
 9      A. I don't exactly know if it was Nick            9      A. (No response.)
10   Scouffas or another lawyer in the office, but       10      Q. If they're in the lockup waiting for
11   it was one of our legal representatives in the      11   their court call --
12   office that had concerns with it.                   12      A. Yes.
13      Q. In house?                                     13      Q. -- how do they go to the bathroom if
14      A. Yes.                                          14   they need to?
15      Q. Did he put that in writing anywhere?          15      A. There's a bathroom in the lockup.
16      A. I don't know.                                 16      Q. In the lockup?
17      MR. KULWIN: Is it on a privilege log             17      A. Yes.
18   anywhere? Because I haven't seen it.                18      Q. So if they were wearing one of these
19      MR. PHILLIPS: I don't know if it's on a          19   uniforms, they would either have to wait, or they
20   privilege log. I don't know if it's in writing.     20   would have to come out and be assisted? They
21      MR. KULWIN: So to the best of your               21   would have to be undone so they could go to the
22   knowledge, there's nothing in writing to that       22   bathroom, and they would have to come back out to
23   effect if it's not in a privilege log as we sit     23   get it put back on, correct?
24   here today?                                         24      A. Correct.


                                                                    51 (Pages 189 to 192)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 193                                                 Page 195
 1      Q. Would that be some type of impediment         1      A. We had checked with institutions, but I
 2   to the administration of the lockup on those        2   don't know all of them off the top of my head. I
 3   occasions where that occurred?                      3   think -- I know they talked to California.
 4      A. Impediment as far as to the staff or to       4      Q. With respect to 313s, in the fall of
 5   the --                                              5   '15, you also looked at -- strike that question.
 6      Q. Disrupt the whole procedure. Was it a         6      MR. PHILLIPS: Shelly, if we're moving on to
 7   big deal?                                           7   jumpsuits, is this a good time to take a break?
 8      A. No. I don't think that was the reason         8      MR. KULWIN: Sure, if you want to. We're
 9   for the...                                          9   not moving on to jumpsuits, though.
10      Q. And then if they had to wear them at the     10      MR. PHILLIPS: Okay. Why don't you finish
11   jail and they had to go to the bathroom, they      11   up that one then, and then we'll take a break.
12   would go to their cells, right? They have a        12   BY MR. KULWIN:
13   bathroom in their cell, correct?                   13      Q. Did CCSO as part of a remedial effort to
14      A. They could go to their cell or to the        14   stop this conduct, in particular masturbation,
15   dayroom, yes.                                      15   consider arm and hand mitts?
16      Q. If you were going to use this uniform at     16      A. We did.
17   all, they would have to be assisted into it and    17      Q. When?
18   out of it every day regardless, right --           18      A. I don't remember the day off the top of
19      A. Yes.                                         19   my head.
20      Q. -- to get it on and off, right?              20      Q. Would it have been as early as 2015?
21      A. Right.                                       21      A. It could have been.
22      Q. So going to the bathroom really isn't a      22      Q. Why was that rejected?
23   big deal, right? That's not a big disruption?      23      A. Because it didn't stop their range
24      A. Well, on and off, period, is a               24   of motion. It didn't appear that it would


                                        Page 194                                                 Page 196
 1   disruption, I guess, is an issue.                   1   effectively stop their range of motion and
 2      Q. Is that a bigger disruption than having       2   stop the behavior.
 3   them drop trou and masturbate in front of the       3      MR. KULWIN: Let me show you what we'll mark
 4   female employees?                                   4   as 22.
 5      MR. PHILLIPS: Object to the form of the          5               (Curry Exhibit No. 22 marked.)
 6   question.                                           6      MR. KULWIN: This is a lengthy -- it's a
 7   BY MR. KULWIN:                                      7   group exhibit actually. It's a lengthy memo.
 8      Q. Sir?                                          8   Mike, I gave you a copy, right?
 9      A. Well, I think that we developed our own       9      MR. PHILLIPS: I have a copy of this.
10   jumpsuit, and although it doesn't close in the     10   BY MR. KULWIN:
11   back, it models a lot of the same things that it   11      Q. It's a lengthy several page -- it
12   does here. So our goal was to create something     12   starts with CCSO 268949 and goes through 951, and
13   that we thought would serve the same purpose but   13   in the middle of it -- and I apologize -- is a
14   not invite our staff to have to assist them with   14   three-pager that is 925 through 928.
15   going to the bathroom.                             15         So the first question I have is, if you
16      Q. Did you look into the cost of acquiring      16   look at the one that's dated 11/9/2017 within
17   these uniforms?                                    17   this Group Exhibit 925 through 927, these were
18      A. I didn't. I'm sure that it was looked        18   directed to you. Is this the type of mitts that
19   at, but I don't know what they cost.               19   you looked at?
20      Q. But they were available for purchase,        20      A. Yes.
21   correct?                                           21      Q. They were available for purchase,
22      A. Yes, I believe so.                           22   correct?
23      Q. Did you look into whether other              23      A. Yes.
24   institutions had used them effectively?            24      Q. $54 apiece, correct?


                                                                   52 (Pages 193 to 196)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 197                                                Page 199
 1      A. That's correct.                                1   that?
 2      Q. The way these are pictured, it would           2     A. Not that I'm aware of.
 3   look like the mitts would be cuffed to the           3     Q. Recently in 2018, starting --
 4   waistband, and the hands would be completely         4     MR. KULWIN: I'm still on uniforms. I'm
 5   enclosed, correct?                                   5   almost done with uniforms.
 6      A. Yes.                                           6     MR. PHILLIPS: That's fine.
 7      Q. Wouldn't that be a serious deterrent           7     MR. KULWIN: We can break before I finish.
 8   to masturbating, exposing yourself and               8     MR. PHILLIPS: Ask your question. Go ahead.
 9   masturbating in public if your hands are covered     9   BY MR. KULWIN:
10   like that and hooked --                             10     Q. Recently in 2018, CCSO starting working
11      A. You don't think a man can masturbate          11   with a company called Bob Barker. I only laugh
12   with mitts on their hands?                          12   because it's Bob Barker.
13      Q. -- with mitts on their hands while it's       13     A. I did too.
14   cuffed to their belt?                               14     Q. It's not the same Bob Barker, is it?
15          My question to you is do you think so?       15     A. I think it is actually, but I'm not
16      A. Yes, I do.                                    16   sure.
17      Q. Okay. Let me ask you, was the cost            17     Q. Wow.
18   of -- let me withdraw that. I apologize.            18     A. I think it is, but don't quote me on
19          Is that why you say on page 268951,          19   that.
20   "I am not sure this will help?"                     20     Q. That would be wild, wouldn't it?
21      A. Yes, that's why I said that.                  21         In any event, you started working with a
22      Q. And then Ms. Jones Tapia says, "Order a       22   company that's a product specialist on jumpsuits
23   sample to test." Was that done?                     23   for the 313 inmates, correct?
24      A. I don't know if it was done.                  24     A. I'm sorry. Say that one more time.


                                         Page 198                                                Page 200
 1       Q. Did the cost have any influence as to         1      Q. In early 2018, as a remedial effort to
 2   why this was not considered as a remedial effort?    2   help eliminate this masturbating, you started
 3       A. Not for me. I see that somebody else          3   working with Bob Barker to design a jumpsuit
 4   did.                                                 4   specifically for 313 and 323 violators, correct?
 5       Q. It says here, yes, on page 268949,            5      A. I think we purchased a jumpsuit, but we
 6   this is from Kunz to Ms. Tapia. "Good                6   did modifications on our own.
 7   Afternoon." This is on November 9th, 2017.           7      Q. I'm talking about in '18.
 8   Who is Joan Kunz?                                    8      A. Oh, sorry.
 9       A. She was, like, in charge of purchasing        9      Q. Starting in '18, did you start working
10   at that time.                                       10   with a company called Bob Barker to design a
11       Q. I did reach out to Handcuff Warehouse,       11   specific jumpsuit to eliminate masturbation and
12   but due to the cost of these mitts ($54.90), they   12   indecent exposure?
13   are unable to send samples." Then the response      13      A. Yes. I remember I was trying to.
14   is, "There goes that idea." And then Brogan         14      Q. They ultimately presented a design to
15   says, "Of course." Was that indicating that         15   you in mid-'18, correct, June?
16   because of the cost this --                         16      A. I believe so, yes.
17       A. Well, I think this is indicating that        17      Q. And what came of that effort?
18   because we couldn't try them and we didn't know     18      A. I don't remember. I have to look at the
19   if they would work and they wouldn't give us a      19   design. I don't remember what happened.
20   sample that they weren't going to move forward.     20      Q. But it was not purchased?
21       Q. Did the CCSO consider purchasing one         21      A. I don't believe so.
22   sample to see if it would work for $55?             22      Q. Did the cost have anything to do with
23       A. No, I didn't.                                23   it?
24       Q. Are you aware of anybody at CCSO doing       24      A. No, not that I'm aware of.


                                                                    53 (Pages 197 to 200)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 201                                                Page 203
 1      Q. Do you recall what the defects in it          1   inmate uniforms to minimize issues with
 2   were at all?                                        2   masturbation from staff, correct?
 3      A. I don't. I would have to look at it.          3      A. Correct.
 4      Q. I see. I'm almost done with this issue.       4      Q. Why were they consulting with
 5          Were you aware that early on in 2016 --      5   Dr. Metzner in Colorado; do you know?
 6   strike that.                                        6      A. Dr. Metzner was part of the medical --
 7          CCSO, however, had also looked at two        7   he was a medical monitor with the Department of
 8   companies to design such uniforms in January of     8   Justice.
 9   2016, Bob Barker and the Ferguson Group, true?      9      Q. I see. Okay.
10      A. I don't remember.                            10      A. So I don't know if -- they were asking
11      MR. KULWIN: Let's see if I can refresh your     11   him if like -- I think he had given them
12   recollection.                                      12   recommendations of stuff he had seen at other
13                (Curry Exhibit No. 23 marked.)        13   places.
14   BY MR. KULWIN:                                     14      Q. That was effective?
15      Q. This is a multipage document e-mail          15      A. Yes, I believe. That's why they were
16   from Debbie Boecker. It's the interagency          16   talking to him.
17   coordinating committee meeting minutes, and it     17      Q. I see. Okay.
18   starts at Bates 252933. If you turn to page        18         Now, this happened in June of '16, and
19   Bates 252938, you'll see in the middle paragraph   19   then they started producing them in July of '16;
20   safety garment in Level 10. They're talking        20   is that right?
21   about that.                                        21         Here, I'll just go through it. I'm just
22      A. What's the page number again? I'm            22   trying to speed things along, but here you go.
23   sorry.                                             23   Here's the next exhibit.
24      Q. It's 252938, the second bracket where        24      A. It says they were designed in August of


                                        Page 202                                                Page 204
 1   it says, "Dr. Nunez." You'll see that Barker and    1   '16. So it looks like we started developing in
 2   Ferguson were consulted back then.                  2   June, and then we designed them in August.
 3       A. I think this is discussing suicide           3       MR. KULWIN: I think you're off. Look at
 4   smocks and blankets.                                4   this exhibit. Can you mark it?
 5       Q. But at that time, CCSO in their efforts      5                (Curry Exhibit No. 25 marked.)
 6   to do remediation became aware that there were      6   BY MR. KULWIN:
 7   companies that they could go to that would sell     7       Q. This is Exhibit 25, an e-mail dated
 8   them specifically designed uniforms to deal with    8   July 1st, 2016, Bates-stamped 257114. It
 9   exposure and masturbation, correct?                 9   indicates that by July 1st of 2016 you had
10       A. Correct.                                    10   25 retrofitted uniforms from sizes 5 XL to
11       Q. And then after you looked at that in        11   4 medium ready to be used. Do you see that?
12   '15 -- you can put that one aside -- you decide    12       A. I do.
13   to move to retrofitting your own uniforms, true,   13       Q. Is that accurate?
14   in '16?                                            14       A. Based on this, it appears to be.
15       A. True.                                       15       Q. Okay. But then, as I understand
16       Q. And that would have been about June '16?    16   it, these were not distributed until October
17   Here, you don't have to look at that. I'll give    17   of '15, correct, if you know?
18   you the document.                                  18       A. Well, according to my affidavit, they
19                (Curry Exhibit No. 24 marked.)        19   were distributed in October.
20   BY MR. KULWIN:                                     20       Q. October?
21       Q. This is 24. This is an e-mail between       21       A. Yes.
22   Jeffrey Metzner, who is a doctor in Colorado,      22       Q. So we're in agreement on that?
23   and Nneka Jones Tapia, Bates-stamped 256858 and    23       A. Yeah.
24   859. This indicates that you're looking at         24       Q. There was a delay between July and


                                                                   54 (Pages 201 to 204)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 205                                                 Page 207
 1   October before they were distributed?                1      Q. So the answer is you wanted to wait to
 2      MR. PHILLIPS: Object to the form.                 2   see how the retrofitted ones worked first before
 3   BY MR. KULWIN:                                       3   you went outside to purchase anything, fair?
 4      Q. Is that right?                                 4      A. No. The answer is that we have a
 5      MR. PHILLIPS: You can answer the question.        5   jumpsuit that if it's appropriately placed on and
 6   I just made an objection.                            6   fitted appropriately, it does delay. It never
 7   BY THE WITNESS:                                      7   was designed to prohibit the behavior. It was
 8      A. Yes.                                           8   designed to give staff the time to respond, to
 9      Q. Now --                                         9   get out of the area, and to be able to address
10      MR. PHILLIPS: Why don't we take a break          10   the situation. That's the same thing with
11   now. We've been going an hour and a half. Okay?     11   the other -- like the other jumpsuits, they can
12      MR. KULWIN: Sure.                                12   be ripped, and they can be torn the same way.
13               (Short recess.)                         13   So, again, it was the jumpsuit is designed to be
14      MR. PHILLIPS: The witness would like to          14   a deterrent.
15   correct some of his prior testimony about the       15      Q. It was CCSO's view that they could not
16   Bob Barker uniforms.                                16   design a jumpsuit or acquire a jumpsuit that
17      MR. KULWIN: Okay. Before he does, let the        17   could actually prevent the behavior but only slow
18   record reflect that -- I'm not implying anything,   18   it down; is that what your testimony is?
19   but I do think it's important to put on the         19      A. What I'm saying is that the jumpsuits
20   record that we had a break. And the witness         20   that we have seen so far, none of them would have
21   consulted with his counsel. Now he wants to         21   stopped the behavior if they all easily could
22   correct something. Go ahead.                        22   be manipulated to still allow the behavior to
23      THE WITNESS: I just want to point out that       23   happen. I haven't seen anything that's foolproof
24   we've been working with Bob Barker. I didn't        24   that's been developed.


                                         Page 206                                                 Page 208
 1   know that they were continually working with         1      Q. And other than the one you saw from
 2   them. And they actually have delivered a             2   California and the one you just got from Barker,
 3   prototype of a jumpsuit to us of 70 that are         3   what have you looked at?
 4   in testing right now.                                4      A. We looked at the mitts. We looked at --
 5   BY MR. KULWIN:                                       5   you know, we've looked at other -- jumpsuits I've
 6      Q. Do they look like the ones I showed you?       6   seen for 20 years. I mean, I've been in this
 7      A. I don't know what they look like.              7   business for 30 years now. I've seen all kinds
 8   Sorry.                                               8   of different jumpsuits but nothing that would
 9      Q. Then that opens up an important point          9   ever stop this behavior.
10   for me. CCSO was aware that Barker and Ferguson     10      Q. Well, not to beat it into the ground,
11   were out there available to design these type       11   Mr. Curry, but when this behavior started
12   of jumpsuits as early as '15, though. We've         12   becoming a problem in 2014, did CCSO ever
13   established that.                                   13   undertake to remediate the problem a study of
14          So is there any reason why CCSO waited       14   various companies that offer these type of
15   until 2018 to work with this company to design a    15   uniforms and do testing with in-the-back
16   special protective suit?                            16   fastening combined with mitts and properly sized
17      A. Well, I think that, again, we've always       17   and fitted for violators of this conduct? Did
18   tried to evolve in making things better. And the    18   they do that at any time?
19   jumpsuit that we had -- if this is something        19      MR. PHILLIPS: Object to the form as to the
20   better than what we're using, we'll use it. So      20   term "study." You can answer that question.
21   they actually custom-made this. We are the          21   BY THE WITNESS:
22   prototype for this jumpsuit. They didn't have       22      A. I believe I have answered that question.
23   anything like this, so we'll just have to see how   23   We have continually evolved with the different
24   this works.                                         24   things, like, to try to fight this. The jumpsuit


                                                                    55 (Pages 205 to 208)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 209                                                Page 211
 1   was one part of the measure that we put into         1   allow them to.
 2   place, one part of many, many different things we    2      Q. What systematic efforts did the CCSO
 3   put into place.                                      3   undertake to ensure that inmates -- by the way,
 4      Q. I understand that, but my question             4   are you looking at notes to yourself right now,
 5   is very specific. In '14 and '15, you had            5   Mr. Curry?
 6   already confronted a serious problem with this       6      A. These are notes, yeah.
 7   masturbation and exposure. Did you ever order a      7      Q. I would ask you to put them aside. You
 8   test uniform, mitts, purchase one, purchase a        8   shouldn't be reading your answers off of notes.
 9   uniform, purchase mitts, try it on, try it in the    9      MR. PHILLIPS: He can read his notes to
10   field? Did you do anything like that to see if      10   refresh his recollection if he wants to.
11   it would work?                                      11      MR. KULWIN: Then I would like a copy of the
12      MR. PHILLIPS: Object to the form of the          12   notes.
13   question. Compound. You can answer the              13      MR. PHILLIPS: Yes, that's fine.
14   question.                                           14      MR. KULWIN: But I would like him to answer
15   BY THE WITNESS:                                     15   the questions.
16      A. We did not order a jumpsuit.                  16      MR. PHILLIPS: Sure. I don't think he was
17      Q. Now, ultimately you -- by the way, these      17   using the notes to answer the questions.
18   jumpsuits that were just delivered, what do they    18      MR. KULWIN: All right. Good.
19   cost?                                               19   BY MR. KULWIN:
20      A. I don't know what they cost. I don't          20      Q. What systematic efforts did CCSO take
21   think there is a cost to them because they're a     21   first to ensure that inmates were only given
22   prototype. I don't think they put a price tag on    22   protective uniforms that were appropriate in
23   them yet.                                           23   size for them between 2015 and 2018?
24      Q. They're not giving them to you for free?      24      A. Well, as I've said before, we had the


                                        Page 210                                                Page 212
 1       A. Yeah.                                         1   video monitoring the unit and watching the
 2       Q. You're just getting them for free?            2   televisions. We had -- I had one staff member
 3       A. We're trying them right now, yeah. It's       3   who continually did audits of the tier to make
 4   a prototype.                                         4   sure they were in proper uniform, and if they
 5       Q. They haven't told you what the cost is        5   weren't in proper uniform, we disciplined the
 6   going to be?                                         6   staff for them not being in proper uniform.
 7       A. No. I just answered that question. No.        7          We had different -- you know, again,
 8       Q. So the CCSO is trying out a prototype         8   it's the supervisor's job to make sure they're
 9   uniform without knowing what the cost would be       9   in uniform. All those steps were in place to
10   if they actually decide to use it?                  10   make sure that they were being appropriately
11       A. Yeah. It shows you we really don't           11   equipped with the uniform and that they were
12   worry about the cost, do we?                        12   wearing the uniform.
13       Q. It doesn't show me that at all actually.     13       Q. That didn't answer my question with all
14   It shows me a lot of things but not that.           14   respect.
15         So let me ask you this question, sir:         15          A person is found violating 313 or 323,
16   Once you retrofitted this uniform on your own,      16   and they're required to put on one of these
17   you ultimately concluded that there were            17   uniforms, correct?
18   problems; is that correct?                          18       A. Correct.
19       A. Well, as I've already said, we -- the        19       Q. They come to get the uniform, correct?
20   jumpsuit -- any jumpsuit that I've seen can be      20       A. They --
21   manipulated. This one can be manipulated. They      21       Q. The uniform is brought out to be put on
22   can tear it apart. They could not put it on         22   them, correct?
23   appropriately if staff allow them to. They          23       A. Right.
24   cannot fasten it all the way to the top if staff    24       Q. What steps did CCSO undertake to ensure


                                                                    56 (Pages 209 to 212)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 229                                                 Page 231
 1   which basically is the best way to put it. So if     1      A. Yes.
 2   they violated in courts, courts was treating it      2      Q. -- that the CCSO first learned that the
 3   as they violated, and that communication between     3   court was keeping a separate list of detainees
 4   courts and corrections was not going back and        4   that had engaged in 313 or 323 behavior in
 5   forth.                                               5   November of '17?
 6      Q. What efforts did CCSO undertake to             6      A. That courts was keeping a separate list,
 7   ensure in order to remediate this problem that       7   yes.
 8   courts and the jail were coordinating efforts        8      Q. And that allowed multiple individuals
 9   between 2014 and 2017 to identify all violators      9   who had violated 313 or 323 not to be placed in
10   that needed these uniforms?                         10   uniform when they should have been placed in
11      A. That's one of the reasons that we put         11   protective uniforms, correct?
12   the alerts into CCOMS, and that's also one of       12      A. Well, I think what was happening is, is
13   the -- we also, before we got the alert put into    13   courts -- yes, I believe that's correct.
14   CCOMS, started having them share information back   14      Q. Okay. And what systematic effort did
15   and forth based on a spreadsheet or some type       15   CCSO take prior to '17, in '16, and '15 and in
16   of -- I think it was a spreadsheet that they kept   16   '14 to ensure that this coordination was taking
17   between the two. And they would communicate that    17   place, if any?
18   information back every day as to who was coming     18      A. Well, I don't think that anybody
19   to court the following day, from DOC to courts,     19   realized that they weren't communicating back and
20   that was a 313 or 323 violator.                     20   forth, and when we found out about it, we took
21      Q. And that first occurred, though, in late      21   steps to make sure that they were.
22   2017, correct?                                      22      Q. Moving to a different subject. Put that
23      A. The communication?                            23   aside.
24      Q. Yes. What you just discussed. Before          24         Did there come a point in time that


                                         Page 230                                                 Page 232
 1   you keep looking, if you don't recall, let me see    1   the CCSO determined that putting film or using a
 2   if I can help you.                                   2   glazier, G-L-A-Z-I-E-R, to treat windows at the
 3      A. Okay.                                          3   jail would be an effective strategy to prevent
 4      Q. Director Morales, was he the fellow or         4   masturbation and exposure?
 5   woman that was in charge of the courts?              5      A. Yes, sir. I know we talked about it.
 6      A. She was with at the time -- I believe          6      Q. Did you begin talking about it as early
 7   at the time it was Executive Director Avant or       7   as May of 2015?
 8   either Executive Director Kelly Jackson. Avant       8      A. I don't recall.
 9   retired during this time frame.                      9               (Curry Exhibit No. 27 marked.)
10      Q. So Morales covered the courts?                10   BY MR. KULWIN:
11      A. Morales and either Avant or Jackson.          11      Q. I'm showing you what's marked as 27.
12   Both were the same role.                            12   This is Bates-stamped 251098, and then there's a
13      Q. Isn't it, in fact, that CCSO first            13   separate page 251101 that I'm asking you about.
14   learned about the separate list that the court      14   This shows that in May of 2015, CCSO was using
15   was keeping in November of 2017?                    15   paper to cover the windows in Tier 1A to prevent
16      A. (No response.)                                16   the inmates from seeing out to the attorneys as a
17      Q. Let me see if I can refresh your              17   step to avoid masturbation, correct?
18   recollection. I assume you don't recall.            18      A. Yes.
19      A. Well, I know that in October of '17 we        19      Q. And then if you turn to the next page,
20   started holding them at the bridge, so that would   20   the 101 page, this shows that it was a fix until
21   probably fit the timeline.                          21   Debbie got us the tints that Sal asked for back
22                (Curry Exhibit No. 26 marked.)         22   in May of, I assume, 2014. Do you see that?
23   BY MR. KULWIN:                                      23      A. I see that.
24      Q. Is that correct --                            24      Q. So a couple questions about this. First


                                                                    61 (Pages 229 to 232)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 233                                                Page 235
 1   of all, this indicates that the masturbation        1   been placed on tier 1A on the first 8 cells and
 2   problem was serious enough in May of 2014 that      2   it stopped." He's referring to the masturbation,
 3   they were asking for the windows to be tinted,      3   I believe. "I hear that there is only one window
 4   correct?                                            4   glazer on the compound and where he can only get
 5      MR. PHILLIPS: Object to the form of the          5   to it whenever he can. This should be a priority
 6   question. You can answer the question.              6   where installation should not stop until the job
 7   BY THE WITNESS:                                     7   is complete." This is in 2015.
 8      A. It appears that way, yes.                     8          What systematic effort did CCSO
 9      Q. And Debbie is the person who is in            9   undertake between '15 and now to get a glazier
10   charge of supplies and things of that nature?      10   in to glaze the windows to preclude the detainees
11      A. I think you're getting her confused with     11   from being able to see out and then discourage
12   Joanie.                                            12   masturbation and exposure?
13      Q. Okay.                                        13       MR. PHILLIPS: Object to the form of the
14      A. But Debbie -- Joanie reports to Debbie.      14   question.
15      Q. Okay. Great. And what's Debbie's last        15   BY MR. KULWIN:
16   name?                                              16       Q. If any.
17      A. Boecker.                                     17       A. I believe the glazier was an employee
18      Q. So a year later we still haven't gotten      18   of the department of facility management. So it
19   these tints. Ultimately, though, did they get      19   would have been up to them to hire additional
20   the tints in '15, '16, or '17 for these windows?   20   people to get the job done, and we would have
21      A. I believe they did.                          21   obviously pushed for them to do that. But they
22      Q. Do you know when they were first             22   don't work for us. They work for -- I believe
23   installed?                                         23   this glazier was an employee of facilities
24      A. I do not.                                    24   management and not an employee of the Sheriff's


                                        Page 234                                                Page 236
 1               (Curry Exhibit No. 28 marked.)          1   Office.
 2   BY MR. KULWIN:                                      2      Q. You mean the county facilities
 3      Q. This is a memo from Superintendent            3   management?
 4   Walsh. Do you know who he is?                       4      A. Yes, sir.
 5      A. Yes.                                          5      Q. What efforts did CCSO make to get the
 6      Q. Who was he?                                   6   glazier to do that throughout the system during
 7      A. He's --                                       7   that three-year period?
 8      Q. I mean, from Lieutenant Galan to              8      MR. PHILLIPS: Object to the form.
 9   Superintendent Walsh. Who is Walsh?                 9   BY MR. KULWIN:
10      A. Walsh is the superintendent over             10      Q. If any.
11   Division 10.                                       11      A. I don't know what -- I'm not aware of
12      Q. And did you know Lieutenant Galan?           12   anything that -- I don't know if Nneka would have
13      A. I do, yes.                                   13   talked to facilities management. She talked to
14      Q. And he worked in 10?                         14   them all the time, but I don't remember anything
15      A. Yes.                                         15   off the top of my head.
16      Q. Now, this seems to be a memo that he         16      Q. He indicates that it effectively stopped
17   writes seeking solutions to the problems that      17   this behavior. Given how serious the behavior
18   he's seeing in Division 10. Okay? It says,         18   is in the institution, wouldn't that be a bell
19   "I wanted to take the opportunity to share some    19   ringer that CCSO would want to undertake if this
20   personal recommendations regarding the Incidents   20   works?
21   of behavior that have arisen within the last few   21      MR. PHILLIPS: Object to that question.
22   months in Division Ten."                           22   Misstates the document.
23         I want to go to the last paragraph on        23      MR. KULWIN: All right. Let me rephrase it
24   that page of 252408. He says, "Plexi-glass has     24   then.


                                                                   62 (Pages 233 to 236)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 237                                                 Page 239
 1      MR. PHILLIPS: I'm not quite sure what the        1     MR. PHILLIPS: Object to the form. You can
 2   question is.                                        2   answer.
 3      MR. KULWIN: Let me rephrase it.                  3   BY THE WITNESS:
 4   BY MR. KULWIN:                                      4     A. I know that we pushed for facilities
 5      Q. Did the CCSO determine that the               5   management to affix the chuckholes, whether that
 6   Plexiglas placed on Tier 1 helped stop              6   was putting on a dead bolt or affixing an actual
 7   masturbation, as I believe this indicates?          7   locking mechanism. I know that we pushed for
 8      MR. PHILLIPS: Make sure you read the             8   that. But, again, they work for facilities
 9   document, Brad.                                     9   management. They didn't work for us.
10      MR. KULWIN: I'm not reading it right?           10     Q. Do you know whatever happened?
11      MR. PHILLIPS: No, I don't think so.             11     A. I believe they were fixed where they
12      MR. KULWIN: Do you think it goes to him         12   work appropriately. I don't remember it not
13   being spit on and having urine thrown on him?      13   happening.
14      MR. PHILLIPS: Yes, that's what the              14     Q. But you don't know right now when it
15   paragraph is.                                      15   happened between '15 and '17, if at all?
16      MR. KULWIN: How do you do that through a        16     A. I do not, no, sir.
17   window?                                            17     Q. Ultimately in 2017, material was placed
18      MR. PHILLIPS: That's what the paragraph         18   on the windows in Division 9 on the doors and
19   above is.                                          19   windows that would preclude the detainees from
20   BY THE WITNESS:                                    20   seeing out of the windows. Are you familiar
21      A. The Plexiglas was put in place to stop       21   with that, that CCSO undertook to do that as a
22   that, and Plexiglas was just so that it couldn't   22   remedial measure?
23   be projected out of the cells.                     23     A. And this was?
24      Q. I see. Okay.                                 24     Q. In late '17.


                                        Page 238                                                 Page 240
 1      A. I believe that's what he's talking            1      A. I'm sorry. Where?
 2   about.                                              2      Q. Division 9.
 3      Q. Okay. That's what he's talking about.         3      A. On the actual tier windows you're
 4   All right. I stand corrected, and I apologize.      4   talking about?
 5         You're familiar with the idea that one        5      Q. Yes, I think so. Division 9 doors and
 6   of the things that was happening from '15 to '17    6   windows.
 7   was that inmates were sticking their penises out    7      A. Yes.
 8   of the chuckholes. Are you aware of that?           8      Q. Okay. You're aware of that?
 9      A. Yeah. I had heard of that happening,          9      A. Yes.
10   yes.                                               10      Q. And you're aware that it was effective
11      Q. It happened on a somewhat regular basis.     11   in stopping masturbation and indecent exposure to
12   Are you aware of that?                             12   a certain degree?
13      MR. PHILLIPS: Object to the form.               13      A. I believe it was.
14   BY MR. KULWIN:                                     14      MR. KULWIN: Let me show you this one.
15      Q. You don't know?                              15               (Curry Exhibit No. 29 marked.)
16      A. Not on a regular basis, no.                  16   BY MR. KULWIN:
17      Q. Detective Galan indicates that "every        17      Q. Earlier you mentioned that in '18 the
18   chuck hole can be easily kicked open. To place     18   masturbation incidents were down by 30 percent.
19   a dead bolt or a lock and key device (as in        19   This material was put in Division 9 where some
20   division 9) would eliminate this issue."           20   of the most frequent occurrences occurred in late
21         Did CCSO undertake to put in that            21   '17. Was this one of the reasons why it dropped
22   equipment to preclude chuckholes from being        22   30 percent, if you know?
23   opened by the detainees so they could stick        23      A. Again, I think it was a lot of the stuff
24   their penises out of them?                         24   that we put in place was the reason that they


                                                                   63 (Pages 237 to 240)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 241                                               Page 243
 1   dropped. So I would say --                           1   and that it was addressed immediately.
 2      Q. Was this one of them?                          2       Q. Now, 313, 323 violators cannot be
 3      A. -- this would have been one of them,           3   criminally prosecuted until they're first
 4   yes.                                                 4   arrested, is that correct, by the Sheriff's
 5      Q. In this e-mail Bates-stamped 270376            5   police?
 6   through 378, Ms. Jones asks whether it would be      6       A. Right.
 7   possible also to cover officers' windows on each     7       Q. They have to be arrested, correct?
 8   of the tiers. Has that been done?                    8       A. They have to be arrested, yes.
 9      A. The officers' windows on each of the           9       MR. KULWIN: Let me show you this one.
10   tiers? I'm not sure.                                10                 (Curry Exhibit No. 30 marked.)
11      Q. It says, "Would it be possible to also        11       MR. PHILLIPS: You have two things stapled
12   cover the Officer's window to each of the tiers?"   12   together, Shelly, that I think are unrelated.
13   The officer's window.                               13   It's the third and fourth pages specifically. I
14      A. I'm not sure that I know what they're         14   think it's something else.
15   talking about. Let me read this here.               15       MR. KULWIN: This is how we got them.
16      Q. Sure.                                         16       MR. PHILLIPS: Okay. Well, they were just
17      A. I don't know. I know that you could           17   produced consecutively, but they're not part of
18   see -- Mike Carberry says that the material         18   the same document.
19   was not as effective as desired. Regina Wagner,     19       MR. KULWIN: I don't know. This is how I
20   the DFM foreman, which is facilities management     20   got them.
21   like we talked about earlier, was investigating     21       MR. PHILLIPS: Okay.
22   an alternative. And then I see that Nneka says      22   BY MR. KULWIN:
23   that she believes it's working on Division 9        23       Q. So this is 30. This is Bates-stamped
24   doors. I don't know if it was ever installed on     24   02582 through 85. There has been an indication


                                         Page 242                                               Page 244
 1   the officer's window.                                1   that they're not related by CCSO's counsel. I
 2      Q. My question is, after Ms. Jones Tapia          2   don't know. But let me ask you some questions
 3   determined that these type of treatments were        3   about this.
 4   working effectively on Division 9, did CCSO          4          John Vega, he's the head of the
 5   undertake to put it in other divisions, and your     5   investigations unit that would be charged with
 6   answer is you don't know; is that correct?           6   making sure that violators were arrested?
 7      A. I know we painted the dayroom lines. I         7      A. Yes.
 8   know that, but I don't remember whether we did       8      Q. By violators, I mean 313 and 323
 9   all the tinting or not.                              9   violators. You understand that, right?
10      Q. If I understand it correctly, another         10      A. Yes.
11   remedial effort that CCSO -- well, strike that.     11      Q. So am I reading this correctly? First
12          Let me put it to you this way: Did CCSO      12   of all, on the first page it says, "Subject: PI
13   undertake to ensure that 313, 323 violators were    13   Numbers." Do you see that?
14   criminally charged? Did they take steps to that     14      A. Yes.
15   effect?                                             15      Q. And that's public indecency?
16      A. Yes. As I said earlier, I met with            16      A. Yes.
17   investigations and told them that this was a top    17      Q. And it's dated just a short time ago,
18   priority of the office and made sure that they      18   January 4th, 2019?
19   understood that this was something that had to be   19      A. Right.
20   addressed immediately when they heard about it.     20      Q. And this indicates that in 2015 only
21   We made it part of an automatic notification        21   30 percent of the 313, 323 violators were
22   from the division to what we call the               22   arrested. Did I read that right?
23   administrative officer line to make sure that the   23      A. Yes.
24   supervisors in DOC knew of a masturbation event     24      Q. And in '16, 47 percent were arrested?


                                                                   64 (Pages 241 to 244)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 245                                                 Page 247
 1      A. Yes.                                           1   also contribute to the low arrest levels?
 2      Q. And in '17, only 47 percent were               2      MR. PHILLIPS: Object to the form. You can
 3   arrested?                                            3   answer the question.
 4      A. Correct.                                       4   BY THE WITNESS:
 5      Q. And in '18, only 50 percent were               5      A. It wasn't that they weren't arrested.
 6   arrested.                                            6   They just weren't processed as fast as we would
 7         How does CCSO undertake as a remedial          7   like.
 8   measure to make sure that 313 and 323 violators      8      Q. Going back to that exhibit, is it the
 9   are going to be prosecuted if they have such low     9   CCSO's position that the reason that there were
10   percentages of arrests?                             10   low percentages of arrests in those years of 313,
11      MR. PHILLIPS: Object to the form of the          11   323 violators was because there was insufficient
12   question. You can answer the question.              12   evidence or lack of cooperation of witnesses?
13   BY THE WITNESS:                                     13      A. Insufficient evidence, lack of
14      A. Well, some of the reasons for no arrest       14   cooperation, or felony review denying the charge.
15   are the felony review rejected the arrest, the      15      Q. But, again --
16   victim.                                             16      A. I understand what you're saying.
17      Q. Wait a second. Felony review doesn't          17      Q. You understand felony review has nothing
18   reject an arrest. They reject the charge.           18   to do with arrests?
19      A. They have to approve the charge, yes.         19      A. Right. I understand that, but I think
20      Q. This is arrests. They're not even being       20   that's what he was trying to point out is that
21   arrested. I'm not even sure you understand the      21   of those, that these were the ones that moved
22   question.                                           22   forward with the cases.
23      A. No. I understand the question.                23      Q. But CCSO was aware that individuals
24      Q. This is indicating that only 30 percent       24   wanted to press charges but were unable to do so?


                                        Page 246                                                 Page 248
 1   of the people who engaged in the conduct were        1      A. But were what? I'm sorry?
 2   even arrested as a first step towards criminal       2      Q. Unable to do so. Female employees at
 3   prosecution, and in the subsequent years             3   the jail and civilian employees wanted to press
 4   47 percent, 50 percent.                              4   charges but couldn't. They were unable to.
 5         My question to you, sir, is, how does          5      A. Why?
 6   CCSO undertake as a remedial measure to stop         6      Q. That's what I'm asking you.
 7   masturbation to prosecute these people criminally    7      A. I'm not aware that they couldn't.
 8   if they themselves are not arresting all the         8                (Curry Exhibit No. 31 marked.)
 9   people who are engaging in the conduct?              9   BY MR. KULWIN:
10       MR. PHILLIPS: Object to the form of the         10      Q. I show you Curry 31. It's Bates-stamped
11   question. You can answer the question.              11   253556. It's an e-mail dated 2/24/16. This is
12   BY THE WITNESS:                                     12   just an example of a discussion of individuals
13       A. Well, I believe that what is being           13   who want to bring criminal charges, but no one
14   said here is that there were 255 total incidents,   14   has contacted them.
15   and of those, 127 arrests because of -- they were   15         Was CCSO aware of any problems in female
16   arrested because the victim cooperated. They had    16   employees being able to effectuate pressing
17   sufficient evidence. There was enough to move       17   charges against 313 and 323 violators?
18   forward. So I believe that that's what they're      18      MR. PHILLIPS: Object to the form of the
19   referring to.                                       19   question.
20       Q. And earlier we talked about a backup in      20   BY THE WITNESS:
21   CIID, a lack of staffing, and that got corrected    21      A. Sorry. What's your question again?
22   by 2018 you said, correct?                          22      Q. I just handed you an example of a
23       A. Yes.                                         23   situation where an employee wanted to press
24       Q. Wouldn't the backup in '15, '16, and '17     24   charges, and nobody contacted them.


                                                                    65 (Pages 245 to 248)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                        Page 261                                                  Page 263
 1      Q. In any event, this one that says Sexual        1   question.
 2   Misconduct By Detainees Directive, November 28,      2   BY THE WITNESS:
 3   2017, do you see that it says -- and you're          3      A. I'm not aware of another policy.
 4   holding one in front of you that's different.        4      Q. Prior to this time period or at any
 5      A. I gotcha.                                      5   time, did CCSO undertake after it started seeing
 6      Q. I'll pull that one out too just to make        6   this problem any specific training courses on
 7   things easier. Hold on. I've got it here. Yes,       7   how to deal -- and I mean original training
 8   that's the one.                                      8   courses, academy training courses, supplemental,
 9               (Curry Exhibit No. 33A marked.)          9   remedial courses for its employees on how to
10   BY MR. KULWIN:                                      10   specifically deal with masturbation, indecent
11      Q. I've given you two exhibits, 33 and           11   exposure, sexual misconduct in the manner
12   33A. Both are Policy 166. One is from the           12   described in Policy 166?
13   Cook County Court Services Illinois Policy          13      MR. PHILLIPS: Object to the form. You can
14   Manual. One is from the Cook County Sheriff's       14   answer the question.
15   Policy Manual. I'll tell you there's another        15   BY THE WITNESS:
16   one I think called 165 that's the custody manual.   16      A. In the manner described in here, no.
17          The bottom line of it is that these          17   But I'm going to tell you go back to the training
18   were issued on I believe November 28, 2017 or       18   and going through the academy and starting with,
19   December 1st, 2017. They're dated November 28,      19   you know, they're taught how to handle difficult
20   2017, but apparently they were issued on            20   situations.
21   December 1st, 2017 according to 33A. You're         21      Q. But isn't it true, sir, that even though
22   familiar with these, correct?                       22   they go through the training and they're taught
23      A. Yes.                                          23   how to handle difficult situations, officers
24      Q. And by the way, this policy applies to        24   were, in fact, confused about how to handle


                                        Page 262                                                  Page 264
 1   all Cook County officers, correctional officers,     1   inmates engaging in this type of masturbation and
 2   court deputy clerks?                                 2   indecent exposure? They didn't know what to do?
 3      A. 33A?                                           3      MR. PHILLIPS: Object to the form.
 4      Q. Yes, 33A.                                      4      MR. KULWIN: I'll rephrase the question.
 5      A. Yes.                                           5   BY MR. KULWIN:
 6      MR. PHILLIPS: Do you have a copy of 33A?          6      Q. Isn't it true, sir, that as late as
 7      MR. KULWIN: Yes.                                  7   December of '15, if not later, trained officers
 8      MR. PHILLIPS: Did you give it to me?              8   were uncertain about what type of force, if any,
 9      MR. KULWIN: Yes.                                  9   they could use in dealing with masturbating
10               (Discussion off the record.)            10   inmates?
11   BY MR. KULWIN:                                      11      A. We had staff who had used OC spray on
12      Q. What I want to get to is if you look          12   detainees. And I can think of one off the top
13   at 166.2.2 of this policy, this directs officers    13   of my head, and that employee was -- that was
14   on how to deal with specifically detainees          14   totally justified use of force. The employee
15   engaging in masturbation, indecent exposure,        15   was not disciplined, and that was before this
16   or other physical aggression directed at other      16   directive came out.
17   people. Do you see that?                            17      Q. Well, my question is different. My
18      A. I do.                                         18   question is isn't it true, sir, that as late as
19      Q. Prior to this date, did the Cook County       19   December of '15 officers were unsure of what
20   Sheriff's Office in an effort to preclude this      20   level of force they could use with masturbating
21   type of behavior from occurring ever issue a        21   incidents and whether they could even use OC
22   policy that specifically advised its officers       22   spray?
23   how to handle this type of behavior?                23      MR. PHILLIPS: Object to the form. You can
24      MR. PHILLIPS: Object to the form of the          24   answer the question.


                                                                    69 (Pages 261 to 264)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                         Page 265                                                 Page 267
 1   BY THE WITNESS:                                      1      Q. That was issued pursuant to the
 2      A. Going back again to what I said earlier,       2   injunction that was received in this lawsuit in
 3   that's why there's supervisors in the building       3   late November of 2017. That's what the policy
 4   for direction to ask what are we allowed to do,      4   says, correct?
 5   what aren't we allowed to do, what can we do.        5      A. Where do you see that in the policy?
 6   And we have a use-of-force review unit just          6      Q. The very first paragraph. It describes
 7   specifically to handle uses of force that they       7   the lawsuit.
 8   interact with daily.                                 8      A. Okay. I'm with you.
 9      Q. My question, though, is that you seem to       9      Q. Are you all right?
10   be answering it with your answer.                   10      A. Yes, sir.
11          The CCSO was aware that its officers         11      Q. Great. Okay.
12   were confused about the level of force they         12         Now, what I'm trying to get at is in
13   could use in dealing with masturbating inmates,     13   2015, '16, and '17 before this policy was issued,
14   including whether they could use OC spray; isn't    14   as we've just established, CCSO was confronting a
15   that true? They didn't know.                        15   lot of this masturbation and indecent exposure.
16      MR. PHILLIPS: The same objection.                16   We've established that, correct?
17   BY THE WITNESS:                                     17      A. Yes.
18      A. What was the last part?                       18      Q. You've told me that the academy trains
19      Q. They didn't know. They weren't sure.          19   people on how to deal with stressful situations,
20      A. If they didn't know, they had                 20   how to deal with use of force, and how to use
21   appropriate ways to address it and bring it up      21   OC spray. You've told me about that, correct?
22   through their chain of command.                     22      A. That's correct.
23      Q. I understand that. My question to you         23      Q. Was CCSO aware that its officers were
24   is, was CCSO aware that they didn't know?           24   not trained or effectively trained on what


                                         Page 266                                                 Page 268
 1      A. I would say that, again, like if               1   type of force they could use in dealing with
 2   something was brought to us that they were           2   masturbation and public indecent exposure?
 3   confused, we would have put things in place          3      MR. PHILLIPS: Objection to the form. You
 4   to address it.                                       4   can answer the question.
 5      Q. You said earlier that they got academy         5   BY MR. KULWIN:
 6   training that dealt generally with subjects like     6      Q. Was CCSO aware?
 7   this. Did you think that training was effective      7      A. I think -- and I don't need you to do
 8   in training people on how to deal with these         8   the whole question again. Just say the last part
 9   masturbating inmates in '15, '16, '17?               9   again.
10      MR. PHILLIPS: Object to the form of the          10      Q. Was CCSO aware that despite all of the
11   question. You can answer the question.              11   general training prior to the issuance of this
12   BY THE WITNESS:                                     12   policy its officers did not know what level of
13      A. I think that the -- you know, again, the      13   force they were allowed to use in confronting
14   things that are put in place in the academy are     14   masturbating or exposing inmates?
15   how to deal with stressful situations. Is every     15      MR. PHILLIPS: The same objection.
16   issue that we encounter as a correctional officer   16   BY THE WITNESS:
17   addressed in the academy? No, it's not. So it's     17      A. I don't necessarily agree with that. I
18   just -- does that answer your question?             18   will tell you that this helped clarify to staff
19      Q. Not really, so I'll just ask it again.        19   what they could do and what they couldn't do, but
20   We've just gone over a policy that was issued       20   I don't necessarily agree that they didn't know
21   specifically to advise officers specifically what   21   what they could do.
22   to do when confronted with masturbating inmates     22      Q. So I'll ask you this question.
23   or inmates engaged in indecent exposure, correct?   23      A. Okay.
24      A. Correct.                                      24      Q. Were they allowed to use OC spray in


                                                                    70 (Pages 265 to 268)
                                Royal Reporting Services, Inc.
                                         312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                           Page 293                                              Page 295
 1   to a different area to work for a while. So we       1   currently Marie Rangle.
 2   do have an early intervention team that meets        2                  (Curry Exhibit No. 39 marked.)
 3   with them. Some of the females refuse to talk        3   BY MR. KULWIN:
 4   to them.                                             4      Q. This is the training policy, Policy 301.
 5      Q. We've gone over these discrimination           5   I think it's -- is it the same one?
 6   policies. Did CCSO ever have or does it have         6      A. I have 300.
 7   today any specific sexual harassment policy that     7      MR. PHILLIPS: You gave me 204.
 8   deals with conduct by detainees towards its          8      MS. CHRISTY: I have 301.
 9   female employees?                                    9      THE WITNESS: I have 300.
10      A. This prohibited sexual policy? Are you        10                 (Discussion off the record.)
11   talking about -- rephrase that again. I'm sorry.    11   BY MR. KULWIN:
12      Q. Did CCSO ever have a policy dealing           12      Q. Here again, we have three policies on
13   with detainees' sexual harassment towards its       13   training. It's 301 from the Cook County Court
14   employees other than what we have talked about      14   Services Illinois Policy Manual, 204 from the
15   today that you're aware of, a specific policy?      15   Cook County Court Services Illinois Policy
16      A. Other than what we've already talked          16   Manual, and 300 from the Cook County Department
17   about?                                              17   of Corrections Custody Manual. To the best of my
18      Q. Yes.                                          18   knowledge, they're all the same. They just start
19      A. I'm not aware.                                19   with different numbers. Is that what you have
20      Q. Under its sexual harassment policy,           20   there?
21   are supervisors required to report -- in order      21      A. That's what I have here, yes.
22   to prevent sexually harassing conduct, are          22      Q. Since they're all the same, if you could
23   supervisors required to report sexually harassing   23   just look at the 301 Illinois Policy Manual.
24   conduct that they observe?                          24      A. Okay.


                                           Page 294                                              Page 296
 1         A. Everyone is responsible for reporting       1      Q. Again, since they're all the same, I'm
 2   it.                                                  2   just going to have it all apply together.
 3      Q. CCSO has a policy on remedial training.        3         If you turn to page 97035, which is the
 4   You're familiar with that policy?                    4   second page of the document, it indicates that
 5      A. Yes.                                           5   you're required to give your officers training
 6      Q. And by the way, again, that policy             6   on sexual assault and sexual abuse response and
 7   applies -- let me rephrase that.                     7   report writing. Do you see that? It's in the
 8          This in-service training that we just         8   middle of the page.
 9   went over, that's administered to all employees      9      A. Yes, I see it.
10   regardless of whether they're in the court          10      Q. And it also indicates -- your policy
11   service or the jail, whether they're male or        11   indicates that both the training academy and the
12   whether they're female, correct?                    12   director of training -- well, let's start with,
13      A. Correct.                                      13   in 301.5 the policy says that the training
14      Q. Okay. And just to get it out of the           14   academy will conduct an annual training needs
15   way, I know I've asked this already, but all of     15   assessment of the department and that will be
16   the policies that CCSO issues apply equally to      16   reviewed by staff and that will be the basis of
17   all of its employees regardless of what division    17   the training plan for the year. Do you see that?
18   they work in, courthouse or jail; is that           18      A. I do.
19   correct?                                            19      Q. 301.6 says, "The Director of Training
20      A. That's correct.                               20   shall establish a Training Committee, which will
21      Q. Do you know who the director of training      21   serve to assist with identifying training needs
22   was between 2014 and 2018 at the CCSO?              22   for the Department." Do you see that?
23      A. Scott Kurdovich was, I believe, in '14,       23      A. I do.
24   and '15 would have been Tom Fleming. And it's       24      Q. My question to you is between 2014 and


                                                                    77 (Pages 293 to 296)
                                   Royal Reporting Services, Inc.
                                            312.361.8851
Sdahrie Howard; et al. v. Cook County Sheriff's Office and County of Cook
              Deposition of Bradley Curry - Taken 1/11/2019

                                       Page 313
 1      Q. Toward that same end, this was something
 2   that was being directed at both males and
 3   females, correct?
 4      A. Yes.
 5      Q. The masturbation that we talked about,
 6   however, was directed largely at females; isn't
 7   that true?
 8      A. I would say that's true, yes.
 9      Q. And the public indecency exposure was
10   directed largely at females, correct?
11      A. Yes, that's correct.
12      MR. KULWIN: I'm done. Thank you.
13      MR. PHILLIPS: We're certainly going to read
14   and sign, so we'll reserve signature.
15      THE REPORTER: Do you want your transcript
16   expedited too?
17      MR. PHILLIPS: I want whatever they're
18   getting.
19           (Signature reserved.)
20
21
22
23
24




                                                                82 (Page 313)
                               Royal Reporting Services, Inc.
                                        312.361.8851
